DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2018/0111428) and further in view of Reese (US 2008/0139685). 
Seo is directed to a tire construction comprising an innerliner and a sound absorber 3, wherein said absorber can be a flexible polyurethane foam (Abstract and Paragraph 53).  Seo further states that said polyurethane foam is “basically produced by urethane reaction of a polyisocyanate compound and a polyol (polyhydroxyl) compound” (Paragraph 60).  Seo, however, is silent with respect to the specific type of polyol compound.
Reese, on the other hand, is similarly directed to flexible polyurethane foams and teaches the use of polyols derived from cashew nutshell liquid (CNSL) since they are environmentally friendly (derived from renewable resources as opposed to petroleum) (Paragraphs 6, 14, and 46).  One of ordinary skill in the art at the time of the invention would 
With respect to claims 2, 3, 6, and 7, Seo teaches a density between 25 and 35 kg/m3 (Paragraph 61). 
Regarding claim 4, the sound absorber of Seo is contained with the tire cavity and would be expected to occupy a volume within the extremely broad range of the claimed invention.  It is further noted that the claimed volume is consistent with the common arrangement of sound absorbers within tie cavities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 28, 2022